EXCLUSIVE EQUIPMENT LEASE AGREEMENT

Exclusive Equipment Lease Agreement (the “Agreement”) is entered into as of the
1st day of June, 2006 (the “Effective Date”) between Mitcham Industries, Inc., a
Texas corporation (“Mitcham”), and SERCEL, Inc., a corporation organized under
the laws of Oklahoma (“SERCEL”), which parties agree as follows:

1. Introduction. SERCEL and certain of its Affiliates design, manufacture and
market fully-configured seismic data acquisition systems (the “SERCEL Systems”),
the components thereof and equipment related thereto, including station units
that are sometimes called “channel boxes.” At the present time, SERCEL and
certain of its Affiliates manufacture equipment as described on Schedule 1a and
Schedule 1b (collectively the “Products”). Mitcham and certain of its Affiliates
provides full service leasing services to customers in the oil and gas industry,
including the leasing of new and used channel boxes to customers who have SERCEL
Systems. For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged for all purposes, Mitcham and SERCEL agree to the
terms set forth herein.

For the construction of the present provision and the Agreement, “Affiliate”
shall mean in relation to any Party or third party:



(i)   a Company which is directly or indirectly controlled by the party in
question ; or



(ii)   a Company which directly or indirectly controls the party in question ;
or



(iii)   a Company directly or indirectly controlled by a Company which also
directly or indirectly controls the party in question.

For the purpose of this definition “to control” shall mean to have right to
exercise the vote of more than fifty (50) per cent of all the voting shares.

2. Exclusive Authorized Third Party Lessor.

(a) Mitcham hereby represents to SERCEL that Mitcham has the necessary skills,
experience, personnel, facilities and equipment to effectively perform its
responsibilities as the exclusive leasing representative for SERCEL as described
in the Agreement. In reliance upon that representation, SERCEL hereby appoints
Mitcham as the exclusive authorized lessor of the Products listed on Schedule 1a
(the “Exclusive Products”) throughout the world (the “Territory”) and as the
non-exclusive authorized lessor of the Products listed on Schedule 1b throughout
the Territory; except that Mitcham shall not offer financing leases or leases
equal to or greater than one year except with SERCEL’s prior written consent.
SERCEL has the right to undertake equipment leases with a term greater than or
equal to one year without any prior notice given to Mitcham. During the term of
this Agreement, Mitcham will actively promote and solicit the leasing of the
Products.

(b) During the term of this Agreement, SERCEL shall not recommend or suggest any
competitor of Mitcham (including without limitation the competitors listed in
Schedule 2b) or any other third party known by SERCEL or its Affiliates as a
source from which any of the Exclusive Products may be leased in the Territory.

(c) During the term of this Agreement, SERCEL and/or any Affiliate shall remain
free to perform, directly or indirectly, with any third party any operating or
financial lease of whatever duration with respect to Land, Marine or OBC Product
throughout the Territory. The Parties acknowledge that the purpose of this
Agreement is the lease of Products by Mitcham. This Agreement does not allow
Mitcham to act as distributor, agent, commercial representative or reseller of
brand-new Products.

(d) Mitcham’s exclusive rights to lease the DSU3 428XL system shall apply
throughout the Territory except that:

(i) Mitcham will not rent DSU3 428XL system for use in mainland China to any
seismic contractor that is owned or controlled by Chinese nationals without
SERCEL’s prior written consent; and

(ii) Mitcham will have non-exclusive rights of rental of the DSU3 428XL system
in the countries of the Commonwealth of Independent States, including
Azerbaijan, Kazakhstan, Turkmenistan, and Uzbekistan.

(e) During the term of the Agreement, in the event that a third party makes
inquiry of SERCEL as to the possibility of leasing any of the Products anywhere
in the Territory, then and upon each inquiry, SERCEL shall contact Mitcham (by
phone, fax or letter) and explain in reasonable detail the identity of the third
party and the terms, if any, that have been discussed with regard to such lease,
and Mitcham shall promptly contact such third party and negotiate the terms of
the proposed lease. Mitcham shall have discretion to accept or reject any third
party referred by SERCEL for leasing as a result of (i) possessing an
insufficient amount of the Products for lease to such third party (provided,
however, the continued failure of Mitcham to maintain a sufficient amount of
products to satisfy demand could be evidence that Mitcham is not actively
promoting the leasing of Products, as required hereunder unless caused by the
failure of SERCEL to deliver Products to Mitcham), (ii) reasonably apparent
credit risk or any other reasonable business-related factor, or (iii) inability
to reach agreement on the terms of such lease. Notwithstanding the previous
sentence, Mitcham shall use commercially best efforts to service every third
party referred by SERCEL for leasing. Mitcham shall be deemed to have rejected
such a third party as a result of inability to agree on the terms within fifteen
(15) business days of such third party’s first contact by Mitcham with regard to
such proposed lease. SERCEL may then respond to this one time business
opportunity in any means it sees fit. If SERCEL leases to such third party, then
SERCEL shall have the right to continue to lease to such third party after the
term of the initial lease between them shall terminate; provided, however, that
if (x) the lease between such a third party and SERCEL shall terminate, (y) the
leased Product is returned to SERCEL, and/or (z) such third party shall later
make an inquiry concerning leasing of the Products, SERCEL shall again follow
the procedure set forth in this Sub-Section (e); and provided further that when
such lease ends, SERCEL will offer to sell any Products leased thereunder to
Mitcham, on mutually agreed terms. The purchase of these products will not count
toward the minimum purchase commitment made by Mitcham to SERCEL in this
agreement.

(f) In no event shall either SERCEL or Mitcham have any right to require that
the other party charge any specific price or follow any pricing guidelines or
establish or require any other specific or general term with regard to the
leasing of any of the Products, or the provision of any other good or service by
either of them. Notwithstanding the foregoing, Mitcham shall use its reasonable
best efforts to have a reasonable quantity of the Products available for lease
at prices which Mitcham believes reflects the supply of and demand for the
Products.

3. Purchase of Products from SERCEL.

(a) Subject to the other provisions of this Agreement, Mitcham agrees that it
will purchase from SERCEL and SERCEL agrees that it will sell to Mitcham, all of
the Products necessary to meet Mitcham’s obligations under each lease as
provided herein. The terms and conditions of purchases by Mitcham of the
Products hereunder shall be governed by SERCEL’s standard terms and conditions,
a copy of which is attached hereto as Schedule 3(a); provided, however, that in
the event of any conflict between the terms of such terms hereof, the terms of
the Agreement shall prevail. SERCEL may update Schedule 3(a) from time to time
after written notice to Mitcham.

(b) The price of the Products shall be determined in accordance with the
discount(s) set forth on Schedule 3(b), and Mitcham shall receive the discounts
set forth on Schedule 3(b) with regard to the Products ordered by Mitcham in
each order.

(c) The Parties acknowledge that SERCEL’s prices for the products are based on
discounts offered by SERCEL based on volume. SERCEL agrees to offer Mitcham
discounts on the Products that are at least as favorable to Mitcham as SERCEL
offers to its other customers for comparable volumes and consideration to
payment terms.

4. Minimum Purchase Requirements.

(a) Subject to the terms hereof, in the event that Mitcham does not purchase
Products from SERCEL under the Agreement in an amount that satisfies the Minimum
Purchase Requirements (set forth below), at SERCEL’s option but subject to
Section 4(c) below, SERCEL may terminate this Agreement on 10 days written
notice; and upon such termination Mitcham shall not be obligated to purchase any
Products other than the Products that it has ordered prior to the effective date
of such termination.

(b) For purposes hereof, the term “Minimum Purchase Requirement” shall mean
Products purchased by Mitcham from SERCEL as follows:

     
From June 1, 2006 to December 31, 2006:
  3,000 DSU3 428XL system
 
   
From January 1, 2007 to December 31, 2007:
  3,000 DSU3 428XL system
 
   
From January 1, 2008 to December 31, 2008:
  3,000 DSU3 428XL system

However, SERCEL agrees that after the purchase of first DSU3 428XL system with a
minimum total number of 3,000 stations; if Mitcham, for good business reasons,
cannot support the purchase of the, Minimum Purchase Requirement during any
period, Mitcham may meet the Minimum Purchase Requirement through its purchase
of other SERCEL equipment after June 1, 2006, where the purchase price of the
other SERCEL equipment is applied against an equivalent expenditure of the
Minimum Purchase Requirement.

(c) Notwithstanding anything herein to the contrary, in the event that a Minimum
Purchase Requirement is not satisfied by Mitcham in any period ending before
December 31, 2008, this Agreement may not be terminated by SERCEL due to such
failure if Mitcham meets the Minimum Purchase Requirement for the subsequent
period (i.e., Mitcham will have one period in which to cure any failure to meet
the Minimum Purchase Requirement).

(d) For purposes of determining whether Mitcham has satisfied the Minimum
Purchase Requirement, Products purchased by Mitcham shall include Products
ordered by Mitcham regardless of when such Products are delivered so long as
such Products are ordered before 90 days of the end of a period and paid for in
accordance with the terms and conditions set forth in Schedule 3(a). If Mitcham
orders within the specified period and SERCEL is not able to deliver due to
manufacturing delivery issues, there will be no penalty against Mitcham and such
orders will be applied to satisfy the Minimum Purchase Requirement.

(e) Mitcham shall not order from any third party any replacement parts for any
Products that are not qualified by SERCEL. Any use of replacement parts that
have not been qualified by SERCEL will give SERCEL the right, in any case, to
cancel any warranty remaining on the equipment for which such unqualified parts
are used

5. Resale of Purchased Equipment by Mitcham. Without SERCEL’s prior written
consent, Mitcham hereby agrees that it will not sell any of the Exclusive
Products purchased under this Agreement until a period of two (2) years from the
date it received the relevant Product. Without limiting the foregoing, Mitcham
may approach SERCEL with a lease to purchase or sales opportunity for equipment
purchased hereunder, and SERCEL may then grant Mitcham the right to pursue that
opportunity. Notwithstanding anything to the contrary contained in this
Agreement, Mitcham is not, in any case, entitled to sell within or outside
mainland China any of the Products purchased under this Agreement to any seismic
contractor owned or controlled by Chinese nationals.

6. Provision of Certain Goods and Services by SERCEL. SERCEL hereby agrees that
Mitcham shall have the right to send a reasonable number of its employees and
representatives of its customers who lease the Products from Mitcham to such
technical, training, operations and maintenance classes as SERCEL provides to
SERCEL’s customers who lease or purchase the Products from SERCEL, at SERCEL
standard rates. SERCEL will provide Mitcham (4) four free training courses per
year to be used for any of the SERCEL training courses. This does not include
the cost of travel, lodging, food or incidental expenses. As part of this
agreement, Mitcham will receive (2) two “no charge” training courses for each
central recording system purchased from Sercel. These courses may be used for
Mitcham employees or lease/rent customers of Mitcham. SERCEL will have no
responsibility for travel, lodging, food or incidental expenses of the Mitcham
attendees. SERCEL hereby agrees to send to Mitcham such quantities of all
manuals and selling information, marketing brochures and literature regarding
the Products (other than proprietary information) as SERCEL develops and as
Mitcham shall reasonably request in connection with its Leasing activities, at
no charge to Mitcham. SERCEL’s current training price schedule can be changed
any anytime as long as Mitcham is so notified 30 days in advance: Sercel agrees
to supply up to three (3) total TMS units to be used for the testing and repair
of 408UL or 428XL units to Mitcham at a cost of twenty-seven thousand seven
hundred twenty United States Dollars ($27,720.00) per TMS unit. The list price
of this unit, for future reference, is thirty-four thousand six hundred fifty
United States Dollars ($34,650.00) per TMS unit.

7. Warranty and Service.

(a) SERCEL warrants to Mitcham all of the Products sold by SERCEL to Mitcham are
new and are subject to SERCEL’s standard warranty terms.

(b) The warranty period shall begin from and after the date of installation of
the Product, but only on the condition that such installation is made with
180 days from the date such Product is received by Mitcham.

(c) SERCEL makes no warranties or representations whatsoever with respect to any
non- SERCEL products, however, any warranty information from the manufacturers
of the non-SERCEL products shall be passed on to Mitcham.

(d) The standard SERCEL warranty is given expressly and in lieu of all other
express or implied warranties, including a warranty of merchantability or
fitness and in no event shall SERCEL be liable for consequential damages
resulting from the use of any of the Products.

(e) In no event shall Mitcham have any authority whatsoever, express or implied,
to make warranties other than those provided for herein without prior written
permission from the SERCEL.

8. Maintenance and Repair of Leased Equipment.

(a) Mitcham and Sercel acknowledges that third party lessee of the Products from
Mitcham may return the leased Products directly to SERCEL after the termination
of such third party’s leases. In such event, SERCEL shall perform its standard
maintenance check of such Products and inform Mitcham of any necessary repairs.

(b) The maintenance checks and the repairs performed by SERCEL on the Products
received from the lessees shall be invoiced by SERCEL to Mitcham at the SERCEL
standard cost. With respect to the repair undertaken by SERCEL, Mitcham will be
entitled to a five percent (5%) discount on the parts excluding workmanship.
Mitcham shall also pay the reasonable and ordinary freight and storage charges
incurred by SERCEL with respect to such Products.

(c) For any repairs performed by SERCEL, Mitcham shall be entitled to receive
5.0% discount on the repair of Products.

(d) Following such maintenance check and needed repairs, SERCEL shall ship such
Products to Mitcham at Mitcham’s expense to a location designated by Mitcham.

9. Right to Use Name. Mitcham shall have the right during the Term of this
Agreement to (i) identify itself as the exclusive third party lessor of the
Exclusive Products, (ii) use all SERCEL trademarks and tradenames related to the
Products that Mitcham leases to third parties in advertisements and promotional
materials; provided, however, that Mitcham shall obtain the prior written
approval of SERCEL to any such advertisements and promotional materials. No
rights to manufacture are granted by this Agreement and such SERCEL trademarks
and tradenames related to the Products are and shall remain the sole and
exclusive property of SERCEL, and Mitcham shall have no rights therein other
than as specifically set forth in this Agreement.

10. Relationship of the Parties. Neither Mitcham nor SERCEL shall have (i) any
liability for leases or sales of any of the Products by the other, or (ii) any
authority to control, act for or obligate the other in any way. This Agreement
shall not be construed as creating an agency, partnership or joint venture
between Mitcham and SERCEL. Neither Mitcham nor SERCEL (or any of their
employees or representatives) shall be construed as an agent, consultant or
employee of the other for any purpose. Mitcham shall not have the authority to
bind SERCEL in any respect, it being intended that Mitcham shall act as an
independent contractor and not as an agent, with the understanding that SERCEL
shall not be responsible for any obligations and/or liabilities incurred by
Mitcham in connection with its business activities.

11. Term of Agreement. Unless sooner terminated in accordance with the
provisions hereof, this Agreement shall be effective from the Effective Date
through December 31, 2008 (the “Term”). This Agreement may only be renewed
through written agreement of both Parties.

12. No Effect on Right to Sell.

(a) This Agreement shall not be construed to have any effect on SERCEL’s rights
to sell (as opposed to lease) its products and services to any party, except
that SERCEL shall not knowingly sell any of the Exclusive Products to any party
that will lease the Products in the Territory, including without limitation
Mitcham’s competitors listed on Schedule 2(b).

(b) This Agreement shall not be construed to have any effect on Mitcham’s rights
to sell any other products or services to any party.

13. Indemnity. SERCEL and Mitcham hereby agree to the following indemnification
obligations:

(a) Mitcham shall indemnify and hold harmless SERCEL, its directors, officers,
employees and Affiliates (hereinafter the “SERCEL Indemnities”) against any and
all liability, loss, damages, fines, penalties, costs and expenses (including,
without Station, court costs and reasonable attorneys fees) incurred by any of
the SERCEL Indemnities as a result of any breach or violation by Mitcham or
others acting on its behalf of any obligation, covenant, representation or
warranty of Mitcham set forth in this Agreement.

(b) SERCEL shall indemnify and hold harmless Mitcham, its directors, officers,
employees and Affiliates (hereinafter the “Mitcham Indemnities”) against any and
all liability, loss, damages, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorneys fees) incurred by any
of the Mitcham Indemnities (i) as a result of any breach or violation by SERCEL
or others (other than Mitcham) acting on its behalf of any obligation, covenant,
representation or warranty of SERCEL set forth in this Agreement, (ii) that
arise out of or are based upon losses, claims, damages or liabilities suffered
by any third parties (meaning any party other than Mitcham, SERCEL, Mitcham’s
Customer and their respective affiliates) resulting from design, manufacture,
and/or operation of any Products, from the failure of any such Products to
satisfy any warranties (whether expressed or implied, if any), or from any
defect in the Products.

(c) It is expressly acknowledged by Mitcham that all liabilities and
indemnification in relation thereto between SERCEL and Mitcham and Mitcham’s
Customers, when leasing, renting or selling Sercel equipment to Mitcham’s
Customers, will be exclusively governed by SERCEL’s general conditions of sale
as mentioned in Schedule 3(a) of the Agreement.

(d) Patent infringement. The parties acknowledge that if any Mitcham customer
issues a claim against Mitcham or Sercel on the basis that the Products are
infringing a third party valid and enforceable patent, Sercel agrees to do its
best efforts to protect its patents and shall be responsible of the compensation
regarding that claim under the conditions hereunder defined. Without limiting
the foregoing, if a final injunction is, or Sercel believes, in its sole
discretion, is likely to be, entered, prohibiting the use of Products by
Mitcham’s customers, Sercel will, at its sole option and expense, either:
(a) procure for Mitcham or its clients the right to use the relevant Products
herein, or (b) replace the infringing Products with non-infringing, functionally
equivalent products, or (c) suitably modify the Products so that they are not
infringing; or, (d) in the event (a), (b) and (c) are not commercially
reasonable, refund to Mitcham the infringing Products at a price which is the
purchase price less depreciation based on five (5) years straight-lined
depreciation). Except as specified above, Sercel will not be liable for any
costs or expenses incurred without its prior written authorization.
Notwithstanding the foregoing, Sercel assumes no liability for infringement
claims arising from (i) combination of the Products with other products not
provided by Sercel, ( ii) any modifications to the Products unless such
modification was made by Sercel or, (iii) any part or component supplied by
third party. The liability that Sercel may incur with respect to any
infringement claim is expressly limited to 100% of the amount Mitcham paid as
purchase price of the Products.

(e) Either party seeking indemnification hereunder shall notify the other party
in writing of any legal action commenced against SERCEL Indemnities or the
Mitcham Indemnities, as the case may be, as soon as practicable. The indemnity
obligations of Mitcham and SERCEL shall survive the expiration or termination of
the Agreement.

(f) In no event will SERCEL be liable to Mitcham, whether in contract or tort
including negligence, under this Agreement as amended for special, incidental,
indirect or consequential damages, nor any other losses or damages whatsoever
resulting from loss of use, time, profits or business resulting from its
performance or non–performance, or its termination of this Agreement as amended
in accordance with the terms of this Agreement.



14.   General.

(a) The addresses of Mitcham and SERCEL for purposes of giving any notice or
other communication under this Agreement are as set forth below. Any such notice
or communication shall be in writing and signed by an officer or authorized
representative of Mitcham or SERCEL, as applicable. Any such notice or
communication shall be deemed to have been given (i) immediately upon physical
delivery to the addressee, or (ii) three days after such notice or communication
has been deposited in the United States mail, addressed as set forth below,
first-class postage prepaid, certified mail, return receipt requested.



      Mitcham: Mitcham Industries, Inc.

P. O. Box 1175

     
 
  Huntsville, Texas 77342-1175
Attn:Billy F. Mitcham, Jr.
 
   
SERCEL:
  SERCEL Incorporated
17200 Park Row
Houston, Texas 77084

Attn: Mark Farine

Notice may be served in any other manner, including telex, telecopy, telegram,
etc., but shall be deemed delivered and effective as of the time of actual
delivery.

(b) Mitcham and SERCEL represent and warrant to each other that the execution,
delivery and performance of this Agreement have been authorized by all necessary
corporate action, and that this Agreement is a valid and binding obligation of
each of them, respectively. Mitcham and SERCEL represent and warrant to each
other that, to the best of their knowledge, neither the execution and delivery
of nor the performance of this Agreement will conflict with or result in a
breach of any (i) law or of any regulation, order, writ, injunction, or decree
of any court or government authority of any country or state in which this
Agreement is to be performed, or (ii) any agreement to which they are a party.

(c) This Agreement represents the entire agreement between Mitcham and SERCEL
with regard to the subject matter hereof, and supersedes all prior or
contemporaneous agreements, understandings or arrangements related to the
subject matter hereof, including without limitation the Exclusive Lease
Agreement between the parties dated April 9, 2003 as amended and extended. This
Agreement may not be amended or modified except by a written document signed by
duly authorized officers of Mitcham and SERCEL.

(d) This Agreement may not be assigned by either party hereto without the prior
written consent of the other party. This Agreement shall bind and be enforceable
against the parties hereto and their respective successors and permitted
assigns. Notwithstanding such authorized assignment, Mitcham shall continue to
be liable for all obligations of Mitcham set forth in this Agreement.

(e) In the event Billy F. Mitcham, Jr. is no longer employed by Mitcham in a
senior management capacity or is considered by Sercel to be not sufficiently and
actively involved in the performance of this Agreement, SERCEL shall have the
option upon 60 days written notice to terminate this Agreement.

15. Compliance with Laws. In all of its activities pursuant to this Agreement,
Mitcham and SERCEL shall comply with all laws, decrees, statutes, rules,
regulations, codes and ordinances of any jurisdiction which may be applicable to
such activities, including without limitation, laws imposing registration and
disclosure requirements on Mitcham; provided, however, insignificant violations
of any of the foregoing that have no more than a minimal effect on Mitcham or
SERCEL shall not be a violation of this Agreement. In leasing the Products
hereunder, Mitcham shall act at all times in a manner demonstrating a high level
of integrity and ethical standards. Without limiting the scope of its general
obligations set forth above this section, Mitcham hereby represents and warrants
to SERCEL in connection with its activities performed with regard to the
Products in the past (if any), and hereby covenants and agrees with SERCEL in
connection with its activities to be performed in connection with the Products
in the future, that Mitcham and any person or firm acting in association with or
on behalf of Mitcham:

(a) has not offered, paid, given, promised to pay or give, or authorized the
payment or gift of, and



  (b)   will not offer, pay, promise to pay or give, or authorize the payment or
gift of,



  (c)   any money or thing of value to:



  (i)   any “Foreign Official” as defined in the United States Foreign Corrupt
ractices Act (Pub. L. No. 95-213, 94 Stat. 1494), together with all amendments
to that Act which are effective during the term hereof (the “FCPA”)



  (ii)   any political party or party official, or any candidate for political
office; or



  (iii)   any other person for the purpose of (A) influencing any act or
decision of such Foreign Official, political party, party official, or candidate
in his or its official capacity, (B) inducing such Foreign Official, political
party, party official or candidate to do or omit to do an act in his violation
of his or its official duty; or (C) Inducing such Foreign Official, political
party, party official or candidate to use his or its influence with a foreign
government or an instrumentality of such government to affect or influence any
act or decision of such government or instrumentality in order to assist SERCEL
to obtain or retain business with any person or to direct business to any
person.

Further, Mitcham hereby represents and warrants to SERCEL that no person having
a direct or indirect financial interest in Mitcham as of the date hereof is:
(i) a Foreign Official, (ii) an official of any political party, or (iii) a
candidate for political office; provided, however, for purposes hereof, a person
shall not be deemed to have a direct or indirect financial interest in Mitcham
as a result of owning less than (5%) of the outstanding shares of common stock
of Mitcham. In connection with determining whether a person owns five percent
(5%) or more of the stock, Mitcham shall be permitted to rely upon filings made
by its shareholders under the Securities Exchange Act of 1934, as amended, or
filings made under other applicable federal securities laws. Mitcham shall
immediately notify SERCEL in the event that any person now or hereafter having
such a financial interest in Mitcham shall assume such a status.

From time to time as requested by SERCEL, Mitcham shall, within five (5) days
after request from SERCEL, certify to SERCEL in writing that the obligations,
representations and warranties of Mitcham set forth in this Section have not
been violated. SERCEL shall not be permitted to request such certification more
often than once each calendar quarter unless it has reason to believe a
violation has occurred. Mitcham shall cooperate fully with any investigation
which may be conducted by representatives of SERCEL for the purpose of
determining whether or not Mitcham has violated any of those obligations,
representations and warranties. In the event that amendments in the FCPA
reasonably necessitate modifications to this Section 17, the parties hereto
agree to negotiate in good faith in connection therewith and enter into such
modifications.

16. Mitcham Undertakings. Mitcham hereby agrees:

(a) To use its commercially best efforts to actively promote and solicit the
leasing of the Products.

(b) To participate in training programs that may be offered by SERCEL or by
others relating to the Products.

(c) To obtain approval of SERCEL prior to the commencement of any advertising
relating to the lease of the Products which advertising has not been previously
approved by SERCEL.

(d) Not knowingly to lease the Products to companies or countries that are
precluded by United States law from trading with the United State or its
residents and, to make reasonable inquiry in connection therewith, including
inserting provisions in the leases with their customers that are reasonably
intended to keep Mitcham’s customers from using the Products in the countries in
which United States law prohibits the use of the Products.

(e) To make all reasonable effort to use the distributors described on
Schedule 16(e) and that have been designated by SERCEL in locations outside of
the United States or Canada so as to minimize conflicts between distributors,
except in India where Mitcham currently has an agent in such country. However,
if conflicts arise as a result of multiple distributors, both parties will make
a reasonable attempt to use the same distributor.

(f) To use commercially reasonable efforts to continue to maintain an
organization commensurate with the growth of leasing of the Products.

(g) To return to SERCEL on termination of this Agreement any and all catalogs,
samples, price lists, and any other data, information and/or supplies or
materials furnished by SERCEL which are in the possession of Mitcham or any of
its employees, agents, representatives or consultants.

(h) Not to alter, hide nor secrete SERCEL’s name on any of the Products or on
any sales promotion material furnished by SERCEL.



17.   SERCEL’s Undertakings. SERCEL hereby agrees:



  (a)   To cooperate with Mitcham in joint marketing programs for the Products.

(b) Upon request by Mitcham, to notify SERCEL’s affiliates, distributors and
employees regarding Mitcham’s exclusive leasing rights for the Products under
this Agreement and to instruct those affiliates, agents and employees to
cooperate with Mitcham in the exercise of its exclusive rights hereunder.

(c) At its sole discretion and option, to invite Mitcham to meetings in order to
joint market the Products.

(d) To provide such reasonable support and technical services for the Products
as Mitcham may reasonably request from time to time and at Mitcham costs as per
Sercel’s current price list for said support and technical services without any
discount.

(e) To honor all of SERCEL’s manufacturer warranties in accordance with SERCEL’s
standard warranty terms and conditions for the Products leased by Mitcham .

(f) To provide Mitcham with the right to transfer licenses to use SERCEL
software to customers solely in connection with the use of the Products.

(g) To provide Mitcham with the right to transfer the SERCEL manufacturer’s
warranties in connection with any lease, or lease to purchase of the Products.

(h) Not to grant to any competitor of Mitcham, as listed in Schedule 2(b), with
more favorable terms or rights than provided Mitcham within the terms and
conditions of this Agreement.



18.   Purchase Order Acceptance and Payment.

(a) All sales of the Products are subject to SERCEL’s standard conditions of
sale, however, SERCEL reserves the right to, at any time, change, alter or amend
these conditions by giving prior written notice to Mitcham.

(b) Mitcham shall confirm with SERCEL all relevant delivery information prior to
submission of a purchase order for any of the Products.

(c) SERCEL shall have the right to reject, in whole or in part, any purchase
order from Mitcham, to refuse in whole or part, to consent to any cancellation
requested by Mitcham, and to reject in whole or part, any and all returns of the
Products or to refuse to grant refunds or allowances on such returns, based upon
reasonable grounds. Any Purchase Order shall be binding on SERCEL only upon
receipt by Mitcham of a SERCEL’s formal acceptance or acknowledgement of order.

(d) All sales by SERCEL to Mitcham shall be payable in U.S. dollars on an open
30 day account, said account period to be determined from the date of shipment
from SERCEL.

(e) If SERCEL agrees to modify, alter or amend any of the payment terms
contained herein in order to meet the requirements of a specific transaction,
such deviation from the provisions of this Agreement shall not be construed as a
permanent modification, alteration or amendment of the payment terms nor shall
the same be used to establish a precedent for future transactions.

19. Confidential Information. Mitcham agrees that it will maintain in strict
confidence, and not disclose to any other person or firm except with the prior
written permission of an authorized officer of SERCEL, any and all information
received from SERCEL or prepared by Mitcham for SERCEL regarding prices,
customer lists, business plans, strategies, forecasts, studies, reports and any
other information which may be considered confidential or proprietary by SERCEL
and which is not publicly available. The confidentiality obligation of Mitcham
under this Section 19 shall survive the expiration or termination of this
Agreement. In the event that Mitcham receives a request to disclose all or any
part of the confidential information under terms of a subpoena or order issued
by a court or by a governmental body, Mitcham agrees (i) to notify SERCEL
immediately of the existence, terms, and circumstances surrounding such request,
(ii) to consult with SERCEL on the advisability of taking legally available
steps to resist or narrow such request, and (iii) if disclosure of such
information is required to prevent Mitcham from being held in contempt or
subject to other penalty, to furnish only such portion of the information as, in
the written opinion of counsel reasonably satisfactory to SERCEL, it is legally
compelled to disclose and to exercise its best efforts to obtain an order or
other reliable assurance that confidential treatment will be accorded to the
disclosed information. The provisions of this Section are mandatory, Mitcham
hereby acknowledges that the provisions of this Agreement may be specifically
performed and enforced, and Mitcham consents and agrees that it may be
restrained, enjoined or otherwise prevented from divulging any such confidential
information if at any time SERCEL reasonably fears that such event may occur.

20. Force Majeure. All transactions under this Agreement and all purchase orders
accepted hereunder are subject to modification or cancellation in the event of
strikes, labor disputes, lock-outs, accidents, fires, delays in manufacturing or
in transportation or delivery of materials, floods severe weather or other acts
of God, embargoes, governmental actions, or any other cause beyond the
reasonable control of the party concerned, whether similar to or different from
the causes above enumerated; and including any special, indirect, incidental, or
consequential damages arising from SERCEL’S delay in delivery or failure to
deliver as a result of any such cause. In the event of a scarcity of any of the
Products for whatever cause, SERCEL will make a reasonable effort to allocate
its available supply on the basis of past orders or otherwise as it sees fit,
regardless of the time of receipt or acceptance of orders or the quantity of
orders on hand.

21. Security Interests. Until full payment of the purchase price for a Product,
SERCEL hereby retains, and Mitcham hereby grants to SERCEL, a purchase money
security interest in that Product sold to Mitcham on account. Mitcham consents
to actions by SERCEL that are appropriate to perfect SERCEL’S purchase money
security interest and agree to execute such financing statements as are
reasonably requested by SERCEL in connection with the foregoing.



22.   Termination.

(a) This Agreement may be terminated at any time:

(i) by the mutual agreement of the parties; or



  (ii)   by either party upon giving a notice of termination to the other party
in the event the other party fails to perform, observe or comply with any of the
obligations or under-takings of such other party which are contained in this
Agreement, and such failure has not been cured within fifteen (15) days after
the terminating party has given a written notice specifying such failure to the
other party.

(b) In addition, SERCEL shall be entitled to immediately terminate this
Agreement effective upon the giving of notice to Mitcham in the event that:
(i) SERCEL has reasonable cause to believe that Mitcham or others acting in
association with or on the behalf of Mitcham have committed, or intend to
commit, a violation of the FCPA; (ii) Mitcham refuses or is unable to make the
certification described in Section 15; (iii) Mitcham ceases doing business as a
going concern, makes an assignment for the benefit of creditors, admits in
writing its inability to pay its debts as they become due or such fact is
determined by judicial proceedings, files a voluntary petition in bankruptcy, is
adjusted a bankrupt or an Insolvent entity, files a petition seeking for itself
any reorganization, rearrangement, composition, readjustment, liquidation,
dissolution, or similar arrangement under any present or future statute, law or
regulation, or files an answer admitting the material allegations of a petition
filed against it in any such proceedings, consents to or acquiesces in the
appointment of a trustee, receiver, or liquidator of, all or any substantial
part of its assets or properties, or if it or the holders of its common stock
shall take any action contemplating its dissolution or liquidation. In such
event, SERCEL shall have no further liability to Mitcham under this Agreement.

(c) Upon the termination of this Agreement in accordance with the terms hereof,
neither party shall have any further liability to the other party under this
Agreement except for obligations and liabilities arising or related to events or
circumstances prior to the effective date of termination.

(d) Notwithstanding the foregoing, it is expressly acknowledged between the
Parties that the modification, amendment or termination of this Agreement by
SERCEL in accordance with the terms of this Agreement, or the non renewal of
this Agreement, will not entitle Mitcham to claim for any damage, penalty or
indemnity whatsoever.

23. Arbitration. All disputes involving this Agreement shall be submitted to an
arbitrator appointed by, and operating under, the rules of the Judicial
Arbitration and Mediation Service (“JAMS”). The choice of the individual
arbitrator shall be upon mutual agreement of SERCEL and Mitcham, and the parties
agree to negotiate in good faith in connection with the selection of the
individual arbitrator. The written decision of the arbitrator shall be final and
binding upon all parties, and shall be convertible to a court judgment in the
State of Texas. The arbitration shall take place in the State of Texas. The
prevailing party as determined by the arbitrator shall be entitled to receive
reasonable costs and reasonable attorney’s fees from the non-prevailing party in
addition to any other relief granted. No demand for arbitration shall be made
after the date when the institution of a legal or equitable proceeding based
upon the claim or dispute would be barred by the applicable statute of
limitations of the State of Texas. All demands for arbitration shall be made in
accordance with Section 14(a) and shall be deemed made as of the sooner of
actual receipt or the date the demand is placed in the United States Mail. Any
party shall be entitled to file a lawsuit to specifically enforce the parties’
agreement to arbitrate and for the purpose of obtaining injunctive relief to
enforce this Agreement.

24. Applicable Law. This Agreement shall be governed by the laws of the United
States of America and the State of Texas.

25. Export Control Laws. Any shipments made by SERCEL to Mitcham or third
parties shall at all times be subject to the export control laws and regulations
of the United States of America, as such laws shall be amended from time to
time. Mitcham agrees that it shall not assist in the disposition of US origin
SERCEL Products, by way of transshipment, re-export, and diversion or otherwise,
except as said laws and regulations may expressly permit.

26. Standard of Business Conduct. Mitcham agrees not to pay any commissions,
fees or grant any rebates to any employee or officer of any proposed customer or
its Affiliates or favor employees or officers of such proposed customer with
gifts or entertainment of significant costs or value or enter into any business
arrangements with employees or officers of any such proposed customer, other
than as a representative of that proposed customer, without the proposed
customer’s prior written approval.

27. Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement shall not constitute a waiver of, or estoppel
against asserting, the right to require performance in the future. A waiver or
estoppel in any one instance shall not constitute a waiver or estoppel with
respect to a later breach.

28. Severability. If any of the terms and conditions of this Agreement are held
by any court of competent jurisdiction to contravene, or to be invalid under,
the laws of any political body having jurisdiction over the subject matter
hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed by reforming the
particular offending provision or provisions held to be invalid so that it or
they are valid and enforceable while remaining as faithful as possible to the or
intent of the provision or provisions, the rights and obligations of the parties
shall be construed and enforced accordingly, and this Agreement shall remain in
full force and effect.

29. Construction. The headings in this Agreement are inserted for convenience
and identification only and are not intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any other provision
hereof. Whenever the context requires, the gender of all words used in this
Agreement shall include masculine, feminine, and neuter, and the number of all
words shall include the singular and the plural.

30. Counterpart Execution. This Agreement may be executed in any number of
counterparts with the same effect as if all the parties had signed the same
document. Any counterparts shall be construed together and shall constitute one
and the same instrument.

31. Cumulative Rights. The rights and remedies provided by this Agreement are
cumulative, and the use of any right or remedy by any part shall not preclude or
waive its right to use any or all other remedies. These rights and remedies are
given in addition to any other rights a party may have by law, statute, in
equity or otherwise.

32. Reliance. All factual recitals, covenants, agreements, representations and
warranties made herein shall be deemed to have been relied on by the parties in
entering into this Agreement.

33. No Third Party Beneficiary. Any Agreement herein contained, express or
implied, shall be only for the benefit of the undersigned parties and their
permitted successors and assigns, and such agreements and assumption shall not
inure to the benefit of the obligees of any other party, whomsoever, it being
the intention of the undersigned that no one shall be deemed to be a third party
beneficiary of this Agreement.

34. Drafting Party. This Agreement expresses the mutual intent of the parties to
this Agreement. According, regardless of the preparing party, the rule of
construction against the drafting party shall have no appreciation to this
Agreement.

35. Time is of the Essence. Time is of the essence with respect to all
provisions of this Agreement.

36. Survival. Articles 13, 17, 19, 21, 22, 23, 24 and 36 of the Agreement shall
survive expiration or termination of this Agreement for whatever reason.

37. Incorporation of Schedules. All schedules attached to this Agreement are
incorporated into this Agreement as fully as if stated within the body of this
Agreement.

1

IN WITNESS WHEREOF, This Agreement has been executed on behalf of the parties by
their duly authorized representative as of the date first written above.

SERCEL Inc.

By: /s/ Pascal Rouiller
Pascal Rouiller, Chief Executive Officer


MITCHAM INDUSTRIES, INC.

By: /s/ Billy R. Mitcham, Jr.
Billy F. Mitcham, Jr., President


2